April 3, 2017 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: The Dreyfus Third Century Fund, Inc. - Class T 1933 Act File No.: 2-40341 1940 Act File No.: 811-02192 CIK No.: 0000030167 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus for Class T shares of the above-referenced fund, as applicable, and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 79 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 23, 2017. Please address any comments or questions to my attention at 212-922-6906. Sincerely, /s/ Elyse Cardona Elyse Cardona Senior Paralegal
